Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The applicant has been found to be condition for allowance after a review of the prior art and review of non-patent literature.  The claimed subject matter taken alone and together in combination was not taught in the prior art reviewed.  The claimed subject matter that was found to be allowable was, “A computer-assisted device comprising: an articulated arm with a plurality of joints; and a control unit coupled to the articulated arm, wherein the control unit is configured to: send one or more first commands to a plurality of brakes in the articulated arm to begin a release of the plurality of brakes in a predetermined staggered manner; detect a disturbance in a point of interest of the computer-assisted device caused by each brake of the plurality of brakes as the brake is released; and send one or more second commands to the plurality of joints to compensate for the disturbance.”, and “A non-transitory machine-readable medium comprising a plurality of machine- readable instructions which when executed by one or more processors associated with a device are adapted to cause the one or more processors to perform a method comprising: sending one or more first commands to a plurality of brakes in an articulated arm of the device to begin a release of the plurality of brakes in a predetermined staggered manner; detecting a disturbance in a point of interest of the device caused by each brake of the plurality of brakes as the brake released; and sending one or more second commands to a plurality of joints of the device to compensate for the disturbance.” and “A method of controlling motion in a device, the method comprising: sending, by a control unit of the device, one or more first commands to a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666